Citation Nr: 1220294	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  01-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for porphyria cutanea tarda (PCT).  

2.  Entitlement to an initial rating in excess of 10 percent for painful scars, secondary to service-connected PCT from June 1, 2005 through September 30, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for painful scars, secondary to service-connected PCT from October 1, 2008. 

4.  Entitlement to an initial rating in excess of 10 percent for facial lesions, secondary to service-connected PCT.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to August 1969 and from March 1977 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for PCT and assigned a 10 percent rating effective September 1, 1998.

The Veteran appealed the initial rating assigned for the disability to the Board.  In February 2002, he testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  In October 2003 and August 2006, the issue was remanded for further evidentiary development.  In an April 2009 decision, the Board denied an initial rating in excess of 10 percent for PCT.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's April 2009 decision and returned the case to the Board.  In October 2010, the Board remanded the case for further evidentiary development in accordance with the Joint Motion directives.  In an April 2012 rating decision, the RO granted service connection for painful scars, secondary to service-connected PCT and assigned a 10 percent rating from June 1, 2005 through September 30, 2008 and a 30 percent rating effective from October 1, 2008 and granted service connection for facial lesions, secondary to service-connected PCT and assigned a 10 percent rating effective June 1, 2005.  The initial rating for the service-connected PCT remained denied.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's PCT results in recurrent pustules, lesions, and scabbing of the ears, back, hands, forearms, buttocks, and lower extremities, affecting less than five percent of his body and only 10 percent of exposed areas.  

2.  The medical evidence shows that the Veteran has painful scars in close proximity secondary to his service-connected PCT from June 1, 2005 through September 30, 2008 that have been awarded the maximum rating available.  

3.  From October 1, 2008, the Veteran had five or more painful scars secondary to his service-connected PCT.  

4.  The Veteran's facial lesions do not result in two or three characteristics of disfigurement; or visible or palpable tissue loss and either gross distortion or asymmetry of one feature of paired set of features.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for porphyria cutanea tarda have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7815 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7815 (2011).  


2.  The criteria for an initial rating in excess of 10 percent for painful scars secondary to service-connected PCT have not been met from June 1, 2005 through September 30, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7 (2011).  

3.  The criteria for an initial rating in excess of 30 percent for painful scars secondary to service-connected PCT have not been met from October 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § ); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7800, Note 1 (2011).  

4.  The criteria for an initial rating in excess of 10 percent for facial lesions secondary to service-connected PCT have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2008 and 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim was initiated before the VCAA was enacted.  In May 2008 letters, after the rating decision on appeal, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Veteran's appeal of the initial rating assigned for PCT is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The October 2001 statement of the case, as well as subsequent supplemental statements of the case, under the headings "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative (including in the Joint Motion for Remand) has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, and the Veteran's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Board notes that it was determined that the prior VA examination report was inadequate.  Upon remand in October 2010, the Veteran was afforded another VA examination in January 2012 and the requested information was provided.  The January 2012 examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the January 2012 VA medical examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods (as in fact has already been done so).  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Subsequent to the initiation of the Veteran's claim, the regulations pertaining to the evaluation of skin disorders were revised effective August 30, 2002.  Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 (2006)).  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.  

The regulations were again revised in October 2008.  The October 2008 revisions are pertinent to Diagnostic Codes 7800 - 7805, and are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800,7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

Although the Veteran's claim was filed in 1998, his secondary disabilities were granted in conjunction with his pending claim.  Therefore, the Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria.  

Effective prior to August 30, 2002, 38 C.F.R. § 4.118, PCT was rated analogous to eczema pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118 (2002).  Diagnostic Code 7806 provided that slight, if any, exfoliation, exudation (oozing) or itching, if on a nonexposed surface or small area will be assigned a zero percent rating.  A 10 percent rating was assigned for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation requires constant exudation or itching, extensive lesions or marked disfigurement.  A 50 percent evaluation required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the criteria effective from August 30, 2002, PCT is evaluated as a bullous disorder under 38 C.F.R. § 4.118, Diagnostic Code 7815.  Under Diagnostic Code 7815, PCT will be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability; or a noncompensable rating is assigned with involvement of less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period.  To warrant a 10 percent rating, there must be at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating may be assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7815 (2008).  

The Veteran has argued that his skin disability affects his face, and consideration for facial scarring is warranted.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note 1 (2008).  

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008).  

Under the revised rating criteria, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  To warrant a 20 percent rating, there must be an area or areas of at least 12 square inches (77 sq.cm) but less than 72 square inches (465 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011). 

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  

One or two scars that are unstable or painful warrant a 10 percent evaluation.  A 20 percent rating requires three or four scars that are unstable or painful.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800,7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  

Upon receipt of his claim, the Veteran was afforded VA medical examination in February 2000.  He reported a many-year history of porphyria cutanea tarda, first diagnosed during military service.  He stated his skin blistered after extended exposure to sunlight, and sunscreens were not effective.  Although it was noted his skin broke open easily, he denied pruritus.  On physical examination he had redness and erythema of the face and upper extremities.  Several skin lesions and healing scabs were also visible on the upper extremities.  No disfiguring scars were observed.  Porphyria cutanea tarda was confirmed.  

The Veteran was next afforded VA examination in June 2005.  He reported noticing pustules behind his ears shortly after serving in Vietnam and being exposed to Agent Orange.  Currently, he experienced a recurrent rash which appears on his ears, back, hands, forearms, buttocks, and lower extremities.  He was not receiving any regular treatment for the disability.  Physical examination revealed pustules behind his left ear and on his left hip.  Scarring was also visible on the dorsum of his hands, his forearms, and on the front of his legs.  These scar areas were less than one square inch each, and were hypopigmented and tender to the touch.  However, they were superficial, not depressed, without edema, inflammation, keloid formation, or inflexibility.  Porphyria cutanea tarda was confirmed.  Overall, the examiner suggested these scars and lesions involved less than one percent of the Veteran's entire body area.  

VA and private outpatient treatment records have also been obtained.  In April 2000 he was treated at an Army hospital for possible cellulitis of the palms of his hands incurred after chopping wood.  He was given medication.  No recurrence of this problem is of record.  He was seen again in August 2000 for erythema, hypopigmentation, and scabs of the forearms and hands.  Porphyria cutanea tarda was confirmed.  In June and August 2001, he was seen for insect bites on his skin acquired while working in his yard.  Also received were several photographs taken in 2005.  These showed lesions, scabbing, and pustules on several locations throughout the Veteran's body, including the ears, back, hands, forearms, buttocks, and lower extremities.  

In February 2002 the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  He stated that his porphyria cutanea tarda has caused permanent scarring and related skin disabilities.  Whenever he worked in the yard or otherwise exposed his skin to sunlight, he would develop blisters within a few days thereafter.  

Upon VA examination in January 2012, it was noted that the Veteran used topical medications for his skin disability but did not use any systemic corticosteroids or other immunosuppressive medications.  Total area of the body affected with active lesions was less than 5 percent - there were lesions on the right forearm and hand and the left forearm and hand.  There were no lesions on the lower legs.  Hypopigmentation of the shins and forearms was about 10 percent of total body area and 10 percent of exposed area.  There was no marked disfigurement as a result of the hypopigmentation.  There were lesions on his face but there were no systemic manifestations due to the skin disability.  It was noted that the Veteran worked as a mechanic and had to be careful not to scratch or injure his skin.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of an initial rating in excess of 10 percent for the Veteran's porphyria cutanea tarda.  Considering first the prior version of Diagnostic Code 7806, the evidence does not reflect constant exudation or itching, extensive lesions, or marked disfigurement, as is required for a 30 percent rating.  According to the 2000 , 2005 and 2012 examination reports, the Veteran's skin lesions and pustules are not extensive, and do not result in constant exudation or itching.  Finally, none of the examiners described marked disfigurement.  

Considering next the revised criteria for this disability, the evidence also does not suggest 20 to 40 percent of the Veteran's entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs is required.  At his most recent examination, the Veteran stated he was not receiving any regular treatment for his skin disability, and he did not report receiving corticosteroids or other immunosuppressive drugs for this disability, although he has used medicated creams on occasion.  Additionally, no examiner has suggested 20 percent or more of the Veteran's body is affected by his porphyria cutanea tarda; according to the 2005 examination report, less than 1 percent of his body is affected by his skin disability; according to the 2012 examination report,  there were active lesions on less than 5 percent of his body and only 10 percent of exposed areas are affected.  Consequently, the Board finds the preponderance of the evidence to be against the award of an initial rating in excess of 10 percent for the Veteran's service-connected PCT.  

The Veteran has argued that he has lesions and permanent scarring due to his porphyria cutanea tarda, and he has been awarded two separate ratings for scarring and lesions associated with his PCT - one of which has resulted in a staged rating.  The Veteran's facial lesions, currently rated 10 percent under Diagnostic Code 7800, were not clinically demonstrated prior to the June 2005 VA examination.  Moreover, the lesions do not reflect the degree of disability that would warrant a 30 percent rating under Diagnostic Code 7800, i.e., clinical evaluation has not shown evidence of palpable tissue loss, gross distortion of facial symmetry, or two or more characteristics of disfigurement to warrant a compensable or higher rating at any time during the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2008 and 2011).  Hence, a higher rating for facial lesions may not be awarded.  

With regard to the ratings assigned for the painful scars, the Board observes that the medical evidence first documents the presence of painful scars associated with the Veteran's PCT at his June 2005 VA examination.  At that time, it was noted that the scars were tender.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, in effect prior to October 23, 2008, 10 percent was the maximum rating assigned for scars that were not in widely separate areas.  Since the Veteran's scars were in one area, a rating in excess of 10 percent is not warranted.  However, under the new rating criteria, he was awarded a higher rating since there were five or more scars.  This is the maximum rating available under the new version of the regulation, and a higher rating may not be assigned during the appeal period.  In this regard, the Board observes that the RO awarded the Veteran's 30 percent rating from October 1, 2008, contrary to the guidelines noting that the regulations should not be effective before October 23, 2008.  The Board will not disturb this error that was essentially in the Veteran's favor.  

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's skin disability is more probative for the purposes of assigning a current rating in conjunction with the relevant rating criteria - and the Board finds that the Veteran's symptoms have been appropriately considered in assigning the current ratings.  To the extent that he may argue or suggest that the clinical data supports increased initial disability ratings or satisfies the rating criteria for higher ratings, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

In conclusion, the Board finds the preponderance of the evidence to be against the award of any higher ratings for the service-connected PCT and its secondary disabilities.  In so finding, the Board has considered both the prior and revised version of the schedular criteria for a skin disability, as appropriate.  As a preponderance of the evidence is against the award of an increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected skin disabilities.  There is no competent credible evidence of record that the Veteran has symptoms of his skin disabilities that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

An initial rating in excess of 10 percent for PCT is denied.

An initial rating in excess of 10 percent for painful scars secondary to service-connected PCT from June 1, 2005 through September 30, 2008 is denied.

An initial rating in excess of 30 percent for painful scars secondary to service-connected PCT from October 1, 2008 is denied.





An initial rating in excess of 10 percent for facial lesions secondary to service-connected PCT is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


